756 N.W.2d 73 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant/Cross-Appellee,
v.
Anthony Lee BAISDEN, Defendant-Appellee/Cross-Appellant.
Docket No. 136321. COA No. 269999.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the application for leave to appeal the March 4, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals in part. We agree with the trial court that MCL 750.520b(1)(f)(iv) is applicable here and that it is common knowledge that penile penetration constitutes an unethical and unacceptable method of "medical treatment." Therefore, we overrule People v. Capriccioso, 207 Mich.App. 100, 105, 523 N.W.2d 846 (1994), and People v. Thangavelu, 96 Mich.App. 442, 450, 292 N.W.2d 227 (1980), to the extent that they state or hold that medical testimony is required in all prosecutions under MCL 750.520b(1)(f)(iv). We further overrule those cases to the extent that they limit the application of the statute to situations in which the medical examination or treatment is used as a pretext to secure a patient's consent to sexual conduct. That limited interpretation does not comport with the plain language of the statute. The statute also applies to situations where nonconsensual sexual conduct is perpetrated during or in the context of medical treatment or examination. In a separate order, we are vacating the portion of the judgment of the Court of Appeals in People v. Bayer, 279 Mich.App. 49, ___ N.W.2d ___ (2008), that states that medical testimony is required in all prosecutions under MCL 750.52b(1)(f)(iv).
The application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. We REMAND this case to the Court of Appeals for consideration of the defendant's remaining issues.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.